Cordy, J.
(concurring, with whom Gants, J., joins). I concur in the judgment of the court that pulling down the defendant’s shorts and exposing his buttocks to public view while retrieving *345a bag of drugs from between them was an unreasonable strip search, and, accordingly, the motion judge’s ruling suppressing the drugs should be affirmed. I write separately to address briefly the issue of the initial action of Detective Desmuráis in pulling back the waistband on the defendant’s shorts to ascertain whether what the defendant had shoved down the back of his pants as the police approached his stopped automobile was contraband, thereby justifying his arrest. Whatever the object was, it had been detected as a “lump” during the pat frisk of the defendant, and warranted (if not required) some further on-scene investigation. In pursuing that investigation, the detective moved the defendant away from public view, to a secluded area, and merely pulled back his waistband, enabling the detective to see what then appeared to be a clear plastic bag containing a tan powder protruding from between the defendant’s buttocks.
In my view, however a court might label this intrusion into the defendant’s privacy, it was perfectly reasonable in scope and manner and did not result in either the public disclosure of the defendant’s buttocks or undue embarrassment or humiliation. Consequently, it was proper police conduct in the circumstances, and I would so hold.